FILED
                              NOT FOR PUBLICATION                            SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ADRIAN NUNEZ LOPEZ,                               No. 08-74489

               Petitioner,                        Agency No. A094-298-790

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Adrian Nunez Lopez, native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

cancellation of removal under the Nicaraguan Adjustment and Central American


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Relief Act of 1997 (“NACARA”). Our jurisdiction is governed by 8 U.S.C. §

1252. We review de novo claims of due process violations in immigration

proceedings, Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001), and for substantial

evidence factual findings, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010). We deny in part and dismiss in part the petition for review.

      Lopez’s contention that the IJ violated due process by acting as a

handwriting expert fails in light of the agency’s reliance on alternative grounds for

its finding that Lopez lied about the submission of work authorization and

temporary protective status applications. See Colmenar v. INS, 210 F.3d 967, 971

(9th Cir. 2000) (requiring prejudice to prevail on a due process challenge).

Substantial evidence support the BIA’s determination that there was no clear

evidence of identity theft. Najmabadi, 597 F.3d at 986.

      The record does not support Lopez’s contention that the IJ had closed the

record for entry of additional documents before admitting the work authorization

and temporary protective status applications. Lopez’s due process claim therefore

fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on due process claim).

      We therefore lack jurisdiction to review the discretionary denial of

cancellation of removal under NACARA. 8 U.S.C. § 1252(a)(2)(B).


                                          2                                    08-74489
      We also lack jurisdiction to review Lopez’s remaining contentions that the IJ

engaged in speculation and that Lopez established good moral character despite the

lack of candor finding because Lopez failed to exhaust these issues before the BIA.

Zara v. Ashcroft, 383 F.3d 927, 930 (9th Cir. 2004) (“A petitioner cannot satisfy

the exhaustion requirement by making a general challenge to the IJ’s decision, but,

rather, must specify which issues form the basis of the appeal.)

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                  08-74489